Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 7-9, 14-16, 20, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande US 2014/0208215 in view of Lingappa US 2016/0162165 and Park-Ekecs et al. (hereinafter Park-Ekecs) US 2014/0215408
In regard to claim 1, Deshpande disclose the claimed invention A method, comprising: ([0013]) 

determining, by one or more processors, a list of available filters applicable to widgets comprising one or more displayed widgets in a first dashboard and one or more hidden widgets in a second dashboard, wherein the widgets are configured to display data; (Fig. 3-4 [0024][0025][ [0027][0028][0048][0051] filters can be applied to charts, etc. across different dashboards, and dashboards display data, using 306 to select to display different dashboard) 
retrieving, by the one or more processors, pre-configured presets associated with a viewing user and the list of available filters; ([0027][0028] [0051] designate and filter with pinned default filters associated with the user and with filtered criteria indicated by 320-324) 
displaying, by the one or more processors, the first dashboard, wherein the one or more hidden widgets are not immediately viewable in the first dashboard, and wherein the filterable data is initialized based on the pre-configured presets; (Fig. 4, [0048] [0050][0051] displaying the dashboard selected using the default dashboard filter, not all dashboards are selected and each dashboards have different set of visualizations)  
in response to a selection of a filter applicable to both the one or more displayed widgets and the one or more hidden widgets from the list of available filters, applying, by the one or more processors, the selected filter to the widgets to refine the filterable data in both the one or more displayed widgets and the one or more hidden widgets. ([0049]-[0051] in response the user selecting a filter, the filter can be applied to data in different dashboards) and 
in response to a navigation input, displaying the second dashboard with the selected filter applied to the one or more hidden widgets. (Fig. 3, 306 [0051] in response to find a dashboard command at 306, display dashboard selected with charts, etc. applied with filter criteria from the default filter, default filter can be applied automatically across different dashboards) 
But Deshpande fail to explicitly disclose “displaying, by the one or more processors, a global filter tray in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard, wherein the global filter tray displays the list of available filters,”
Lingappa disclose displaying, by the one or more processors,  a global filter tray in response to a selection of a global filter icon together with the one or more displayed widgets in the first dashboard, wherein the global filter tray displays the list of available filters, (Fig. 4, [0031]-[0033] in response to selection of filter icon 410, 414 is displayed with a filter list that can be selected by the user with displayed widgets on 404 )
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Deshpande’s providing filtered report visualizations to incorporate the teachings of Lingappa’s filter icon with list of options to filter data. One would have been motivated to make such a combination to facilitate data visualization.  
But Deshpande and Lingappa fail to explicitly disclose “displaying the global filter tray as a separate layer, and wherein the global filter tray is independently scrollable;”
Park-Ekecs displaying the global filter tray as a separate layer, and wherein the global filter tray is independently scrollable. ([0010]-[0013] [0015] controls/content in the layer can be scrolled/swiped and displayed at a different layer.) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Park-Ekecs’s scrollable control into Lingappa and Prophete’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Park-Ekecs’s method of displaying controls in a different layer would help to provide more display control to Lingappa and Prophete’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying controls in a different layer would help to facilitate interaction and manipulation of the content displayed and therefore improve user experience.
In regard to claim 2, Deshpande  and Lingappa, Park-Ekecs disclose  The method of claim 1, the rejection is incorporated herein. 
But Deshpande  and Park-Ekecs fail to explicitly disclose “further comprising: continuously displaying, by the one or more processors, the global filter icon when displaying the first dashboard and displaying the second dashboard.”
Lingappa disclose further comprising: continuously displaying, by the one or more processors, the global filter icon when displaying the first dashboard and displaying the second dashboard (Fig. 4, 6, 7 [0031]-[0033] [0035]-[0036] filter 410 icon is displayed on 404 for both dashboard displayed)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Deshpande  and Park-Ekecs’s dashboard builder with filtering options to incorporate the teachings of Lingappa’s filter icon with list of options to filter data. One would have been motivated to make such a combination to facilitate data visualization.  
In regard to claim 7,  Deshpande, Park-Ekecs and Lingappa disclose  The method of claim 1, the rejection is incorporated herein. 
But Deshpande and Lingappa fail to explicitly disclose “further comprising: receiving, by the one or more processors,   a scrolling input within the global filter tray; and scrolling, by the one or more processors,  the global filter tray without adjusting the first dashboard or the second dashboard.”
Park-Ekecs disclose further comprising: receiving, by the one or more processors,   a scrolling input within the global filter tray; ([0010]-[0013] [0015] controls can be scrolled and displayed at a different layer) and scrolling, by the one or more processors, the global filter tray without adjusting the first dashboard or the second dashboard. ([0010]-[0013] [0015] [0016][0018] scrolling the control in a layer, do not affect the content displayed at different layer) 
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Park-Ekecs’s scrollable control into Lingappa and Prophete’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Park-Ekecs’s method of displaying controls in a different layer would help to provide more display control to Lingappa and Prophete’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that displaying controls in a different layer would help to facilitate interaction and manipulation of the content displayed and therefore improve user experience.
In regard to claims 8-9, 14,  claims 8-9, 14 are system claims corresponding to the method claims 1-2, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-2, 7.
In regard to claims 15-16, 20, claims 15-16, 20 are device claims corresponding to the method claims 1-2, 7 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-2, 7.
In regard to claim 26, Deshpande  and Lingappa, Park-Ekecs disclose   The method of claim 1, the rejection is incorporated herein. 
Deshpande  disclose further comprising: parameterizing the pre-configured presets; and causing one or more queries to execute using the parameterized pre-configured preset. ([0014][0022][0025]  select the filtering criteria using default and applied to the visualizations of the reports associated with the user) 
and causing one or more queries to execute using the parameterized pre-configured preset.  ([0022][0025] [0054]-[0057] [0059]query the database to retrieve the particular subset of data based on the default filter value)

In regard to claims 27, claims 27 are system claims corresponding to the method claims 26 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 26.
In regard to claims 28, claims 28 are device claims corresponding to the method claims 26 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 26.

Claim 3, 10, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande US 20140208215 in view of Lingappa US 2016/0162165 and Park-Ekecs et al. (hereinafter Park-Ekecs) US 2014/0215408 as applied to claim 2, further in view of Park US 20110161853
In regard to claim 3, Deshpande  and Lingappa, Park-Ekecs disclose The method of claim 2, the rejection is incorporated herein. 
But Deshpande  and Park-Ekecs fail to explicitly disclose “wherein the number is a number of filters in the list of available filters.”
Lingappa disclose wherein the number is a number of filters in the list of available filters. (Fig. 6, [0035] list options can be identified and the list number will be counted easily which is well known to the people in the skill of the art) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Deshpande  and Park-Ekecs’s dashboard builder with filtering options to incorporate the teachings of Lingappa’s filter icon with list of options to filter data. One would have been motivated to make such a combination to facilitate data visualization.  
But Deshpande, Park-Ekecs and Lingappa fail to explicitly disclose “further comprising: displaying, by the one or more processors, a number on the global filter icon,”
Park disclose further comprising: displaying, by the one or more processors,   a number on the global filter icon, (Fig. 11, P4, [0124][0125] number displayed at the icon, the number and location of the number displayed is an implementation choice) 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lingappa, Deshpande  and Park-Ekecs’s dashboard builder with filtering options to incorporate the teachings of Park’s number display. One would have been motivated to make such a combination to facilitate data visualization.  
In regard to claims 10, claims 10 are system claims corresponding to the method claims 3 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 3.
In regard to claims 17, claims 17 are  device claims corresponding to the method claims 3 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 3.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande US 20140208215 in view of Lingappa US 2016/0162165 and Park-Ekecs et al. (hereinafter Park-Ekecs) US 2014/0215408 as applied to claim 1, further in view of Jiang et al.(hereinafter Jiang) US 2010/0302277
In regard to claim 21,  Deshpande, Park-Ekecs and Lingappa disclose  The method of claim 1, the rejection is incorporated herein. 
But Deshpande, Park-Ekecs and Lingappa fail to explicitly disclose “hiding, by the one or more processors, the global filter tray when an input is received on the global filter icon and the global filter tray is currently displayed.”
Jiang disclose hiding, by the one or more processors, the global filter tray when an input is received on the global filter icon and the global filter tray is currently displayed. (Fig. 4, [0032], [0036]-[0038] click on button 168, button 160 would disappear if displayed before, else button 160 will be displayed if not displayed before)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jiang’s toggle icon into Deshpande, Park-Ekecs and Lingappa’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Jiang’s icon to toggle the other display icon would help to provide more display control to Deshpande, Park-Ekecs and Lingappa’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that toggling icon would help to facilitate interacting and manipulating the content displayed. 
In regard to claim 22,  Deshpande, Park-Ekecs and Lingappa disclose  The method of claim 1, the rejection is incorporated herein. 
But Deshpande, Park-Ekecs and Lingappa fail to explicitly disclose “displaying, by the one or more processors, the global filter tray when an input is received on the global filter icon and the global filter tray is currently hidden.”
Jiang disclose displaying, by the one or more processors, the global filter tray when an input is received on the global filter icon and the global filter tray is currently hidden. (Fig. 4, [0032], [0036]-[0038] click on button 168, button 160 would disappear if displayed before, else button 160 will be displayed if not displayed before)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Jiang’s toggle icon into Deshpande, Park-Ekecs and Lingappa’s invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Jiang’s icon to toggle the other display icon would help to provide more display control to Deshpande, Park-Ekecs and Lingappa’s system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that toggling icon would help to facilitate interacting and manipulating the content displayed. 
In regard to claims 23-24, claims 23-24 are a system claims corresponding to the method claims 21-22 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 21-22.
In regard to claim 25, claim 25 is a  device claim corresponding to the method claim 21 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 21.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-10, 14-17, 20-28 filed on 1/15//2021 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE
US 20140181686 A1 	June 26, 2014 				Shin et al.
ELECTRONIC DEVICE AND CONTROL METHOD THEREOF
US 20160196017 A1 	July 7, 2016 					LEE et al.
DISPLAY APPARATUS AND DISPLAY METHOD
US 20130347070 A1 	December 26, 2013 			Cairns et al.
SYSTEM AND METHOD FOR EMBEDDING FIRST PARTY WIDGETS IN THIRD-PARTY APPLICATIONS

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143